Citation Nr: 1134737	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-31 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent prior to April 13, 2009 and in excess of 40 percent thereafter for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for the loss of sensation to the lateral aspect of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for the loss of sensation to lateral aspect of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability.

5.  Entitlement to an initial rating in excess of 10 percent for a left wrist disability.

6.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.

7.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.

8.  Entitlement to an initial compensable rating for gastroesophageal reflux disorder (GERD).

9.  Entitlement to service connection for a skin disability.

10.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for a right shoulder disability.

14.  Entitlement to service connection for a left shoulder disability.

15.  Entitlement to service connection for a right knee disability other than the loss of sensation to the lateral aspect of the knee.

16.  Entitlement to service connection for a left knee disability other than the loss of sensation to the lateral aspect of the knee.

17.  Entitlement to service connection for a left ankle disability.

18.  Entitlement to service connection for a cervical spine disability, claimed as a neck disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to August 1991, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California which granted the Veteran's claims for service connection for a lumbar spine disability, a bilateral knee disability, a bilateral wrist disability, a left hip disability and GERD.  An initial rating of 10 percent was assigned for the lumbar spine disability and a noncompensable rating was assigned for the remaining disabilities.

In addition, the April 2005 rating decision denied the Veteran's claims for service connection for a skin disability, PTSD, hearing loss, tinnitus, a bilateral shoulder disability, a right hip disability and a bilateral knee disability other than the loss of sensation to the lateral aspect of the knee.

The Board notes that the Veteran did not appeal the denial of his claim for service connection for a bilateral elbow disability in an April 2006 notice of disagreement (NOD).

The Veteran also appeals from a March 2006 rating decision which granted his claims for service connection for a right hip disability and assigned an initial rating of 10 percent.  An initial 10 percent rating for the Veteran's service connected left hip disability and GERD was also assigned.  This rating decision denied his claims for service connection for a left ankle condition and a neck condition.

A January 2010 Decision Review Officer (DRO) decision assigned a 40 percent rating for the Veteran's lumbar spine disability, effective April 13, 2009.

The Veteran failed to appear for a Board hearing at the RO scheduled in April 2010.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low.

Service treatment records document a left ankle sprain, a dermatological condition, a neck condition, a shoulder condition and complaints of knee pain.  Post-service treatment records reflect diagnoses of eczema, degenerative joint disease and shoulder bursitis.  In an April 2006 notice of disagreement (NOD), the Veteran wrote that he had been diagnosed with degenerative disease of the joints and a skin disability after service.  The Veteran has generally alleged a continuity of symptomology.  A VA examination is therefore required to determine the nature and etiology of the Veteran's claimed left ankle disability, neck disability, bilateral shoulder disability and skin disability.

The Veteran has alleged suffering from tinnitus and bilateral hearing loss as a result of his in-service noise exposure and that he has suffered from such a disability continuously since service.  His identified military occupational specialty (MOS) included a turbo prop mechanic for a C-130 aircraft; such a rating is shown to involve a "Highly Probable" exposure to hazardous noise.  See Fast Letter 10-35 (Sept. 2, 2010).  Service treatment records document tinnitus and bilateral hearing loss in March 1971; however, audiological testing conducted after 1971 demonstrated an improvement in hearing.  A VA examination is therefore required to determine the nature and etiology of the Veteran's claimed tinnitus and bilateral hearing.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran alleges to suffer from a bilateral knee disability as a result of service.  Service treatment records document an assessment of athlete's foot in July 1977 but are otherwise negative for a left foot disability.  An April 2009 VA orthopedic examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees and opined that it was not related to the sensory symptoms on the outside of both knees; however, no rationale for this opinion was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In light of the above, a VA examination is required to determine the relationship between the Veteran's diagnosed left knee disability and service is therefore required.

In an August 2004 VA treatment note, the Veteran reported having received his treatment at a VA facility in New Mexico.  He further reported in a December 2006 VA treatment note that he had received treatment at the VA facility in Loma Linda.  The Veteran reported receiving treatment at the Dunham Army Clinic, the Newcumberland Defense Distribution Center Clinic and the VA facility in Camp Hill in a September 2007 statement.  He further reported receiving treatment for his neck condition at Onizuke Air Station in an April 2006 statement.  These records are not located in the claims file and it does not appear that such records have been requested.  As these records have been adequately identified and are relevant to the instant claims, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain records of the Veteran's treatment at the VA facilities in New Mexico, Loma Linda and Camp Hill as identified by the Veteran in a December 2006 VA treatment note and in a September 2007 statement.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC should obtain records of the Veteran's treatment at Dunham Army Clinic and Newcumberland Defense Distribution Center Clinic as identified by the Veteran in a September 2007 statement as well as records documenting his treatment at the Onizuka Air Station as identified by the Veteran in an April 2006 statement.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  Following the completion of the above development, the Veteran should be afforded a VA orthopedic examination to determine whether his bilateral knee disability, bilateral shoulder disability, neck disability and/or left ankle disability was related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's bilateral knee disability, bilateral shoulder disability, neck disability and left ankle disability had its onset in service or is otherwise related to a disease or injury in active duty.  If arthritis is diagnosed, the examiner should state whether it manifested to a compensable degree within one year of service discharge.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

4.  Following the completion of the development listed in items number one and two, the Veteran should be afforded a VA dermatology examination to determine whether his current skin disability was related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's skin disability had its onset in service or is otherwise related to a disease or injury in active duty.  

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

5.  Following the completion of the development listed in items number one and two, the Veteran should be afforded a VA audiological examination to determine whether his claimed bilateral hearing loss and tinnitus were related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's claimed bilateral hearing loss and tinnitus had its onset in service or is otherwise related to a disease or injury in active duty and whether it manifested to a compensable degree within one year of service discharge.  

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

